IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                       April 26, 2016 Session

                 STATE OF TENNESSEE v. ANTONIO McMILLER

                    Appeal from the Criminal Court for Sullivan County
                     No. S61735 Robert H. Montgomery, Jr., Judge


                     No. E2015-01597-CCA-R3-CD – Filed July 18, 2016


The defendant, Antonio McMiller,1 appeals his Sullivan County Criminal Court jury
convictions of the sale and delivery of cocaine within a drug-free zone, claiming that the
trial court erred by permitting him to proceed pro se, that the trial court violated his
constitutional right to be present at trial, that the trial court erred by denying his right to
counsel of choice, that he was deprived of the right to a fair and impartial jury, that the
trial court erred by failing to give certain jury instructions, that the evidence adduced at
trial was insufficient to support his convictions, that the trial judge‟s rulings evinced
judicial bias requiring recusal, and that the sentence imposed was excessive. Discerning
no error, we affirm.

             Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT L. HOLLOWAY, JR., JJ., joined.

Richard Alan Spivey and Timothy Reid Wilkerson, Kingsport, Tennessee (on appeal);
and Jonathan Roberts,2 Bristol, Tennessee (at trial), for the appellant, Antonio McMiller.




1
         Although the defendant refers to himself as Antonio Assim Bey or Antonio Aasim Bey, nothing
in the record indicates that the presentment, which refers to the defendant as Antonio McMiller, was ever
amended. As is the policy of this court, we utilize the name contained in the charging instrument.
2
         The defendant originally elected to proceed pro se in this action, but on the date that the trial was
set to begin, the defendant was so disruptive that the trial court was forced to suspend the proceedings and
remove the defendant from the courtroom. Thereafter, the trial court, over the defendant‟s objections,
appointed Mr. Roberts to represent the defendant at trial, explaining that, if the defendant continued to be
removed from the courtroom due to disruptive behavior, Mr. Roberts would “be in a position of
representing [the defendant‟s] interest in the courtroom.”
Herbert H. Slatery III, Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; Barry P. Staubus, District Attorney General; and Kent Chitwood and Lesley
Tiller, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

              In December 2012, the Sullivan County Grand Jury charged the defendant
with alternative counts of the sale and delivery of cocaine within one thousand feet of a
school. The trial court conducted a jury trial in July 2014.

              Because the defendant was unable to remain in the courtroom without
interrupting the trial court or disrupting the proceedings, the trial court ordered that the
defendant be removed from the courtroom prior to the start of the trial. After the jury
was impaneled, the trial court informed the jurors that the defendant “at this point in time
has forfeited his right to be present in the courtroom” but that they “cannot consider the
fact that he may not be present in the courtroom as evidence against him that he
committed these crimes.” The trial court then asked the jurors to raise their hands if they
understood that directive, which all of the jurors did.

               Detective Mike Hickman of the Kingsport Police Department (“KPD”)
Vice and Narcotics Unit testified that, on August 30, 2012, one of his confidential
informants, Sherry Robertson, informed him that she had been in contact with “a black
male that she knew as Frannie” and that the KPD knew as the defendant “from previous
interactions.” Ms. Robertson told Detective Hickman that she “would be able to buy a
gram of crack cocaine from him,” and the detective instructed her to “set the deal up for
later that night.”

             At approximately 10:30 p.m. on August 30, the defendant returned Ms.
Robertson‟s telephone call. Because the officers were unable to record the call, they
instructed Ms. Robertson to answer the call on “speaker phone” so that they could listen
to the conversation. Ms. Robertson told the defendant that she “needed to purchase a
gram” or “$100.00 worth of cocaine.” The defendant responded that Ms. Robertson
should meet him “at the Burger King on North Eastman Road in about 15 minutes.”
Detective Hickman identified for the jury a map of the North Eastman Road area, which
showed that the Burger King was within 1,000 feet of Dobyns-Bennett High School.

             Detective Hickman and Ms. Robertson moved to a location approximately
200 yards from the Burger King, and the detective searched Ms. Robertson to ensure that
she had no contraband on her person. Detective Hickman then wired Ms. Robertson with
audio and video equipment, and he provided her with “$100.00 in photocopied money” to
purchase the cocaine. At approximately 11:00 p.m., Ms. Robertson drove to Burger
                                            -2-
King, and Detective Hickman followed in a separate vehicle, parking in a nearby parking
lot. From his vantage point, Detective Hickman could see Ms. Robertson park next to a
van and walk to the passenger‟s side of the van. At that point, he could no longer see
what transpired, but he could hear the parties‟ conversation via the audio recording
equipment. After Ms. Robertson walked away from the van, the van, driven by Steven
Suttles, drove away, passing Detective Hickman‟s vehicle. Detective Hickman was able
to positively identify the defendant as the passenger of the van. Shortly thereafter,
officers stopped the van and arrested the defendant. Meanwhile, Detective Hickman met
Ms. Robertson, who provided the detective with $100 of cocaine, and the detective
retrieved the audio and video equipment from her.

             Detective Hickman identified for the jury the cocaine that Ms. Robertson
purchased from the defendant on August 30.

               On cross-examination, Detective Hickman explained that he had observed
Ms. Robertson place a telephone call via her cellular telephone to a number in her
contacts listed as “Frannie,” which was the “street name” for the defendant, and he heard
a male voice answer the call. Detective Hickman conceded that he could not
independently identify the male voice as belonging to the defendant.

              Ms. Robertson testified that, prior to August 30, 2012, she had been
charged with driving under the influence (“DUI”), possession of a Schedule II substance,
possession of a Schedule III substance, possession of a Schedule IV substance, and
possession of drug paraphernalia. While those charges were pending, officers with the
KPD Vice Unit had approached her about working as a confidential informant. Ms.
Robertson agreed, and as a result, her DUI charge was reduced to reckless driving and
her other charges were dismissed. Thereafter, Ms. Robertson continued to work as a
confidential informant and was paid $100 for each successful “buy.” Ms. Robertson
admitted that she had other prior criminal convictions, including four counts of passing
worthless checks, two counts of theft of property valued at $500 or less, and two
additional counts of theft of property of an unspecified value.

             Prior to August 30, Ms. Robertson had met the defendant and knew him as
“Frannie.” Ms. Robertson testified consistently with Detective Hickman‟s testimony
regarding the events of the cocaine purchase from the defendant on August 30. During
her testimony, the State introduced into evidence a copy of the video recording of the
controlled buy. On cross-examination, Ms. Robertson conceded that she was not a “voice
recognition specialist” but stated that she had spoken with the defendant over the
telephone on prior occasions and that she “recognized his voice.” Ms. Robertson
acknowledged that she had criminal convictions for crimes involving dishonesty,

                                          -3-
including some that occurred after August 30, 2012, but she testified that she had never
been convicted of a felony.

             Steven Starnes, a geographic information systems (“GIS”) analyst for the
City of Kingsport, testified as an expert in the field of GIS analysis and cartography. He
confirmed that the Burger King parking lot where the defendant sold narcotics to Ms.
Robertson on August 30 was within 1,000 feet of the Dobyns-Bennett High School
campus.

             Elaine Minton, coordinator of student services for Kingsport City Schools,
confirmed that Dobyns-Bennett High School was “in existence as a public high school on
August 30, 2012.”

              Special Agent and forensic scientist Molly Stanfield with the Tennessee
Bureau of Investigation (“TBI”) testified that she tested the narcotics at issue and that the
substance tested positive for .95 grams of cocaine, a Schedule II narcotic.

               With this evidence, the State rested. Following the trial court‟s denial of
the defendant‟s motion for judgments of acquittal and a Momon colloquy, the defendant
elected not to testify and chose not to present any proof.

              Based on this evidence, the jury convicted the defendant as charged of both
the sale and delivery of .5 grams or more of a Schedule II substance within 1,000 feet of a
school. Following a sentencing hearing, the trial court merged the two convictions and
imposed a sentence of 20 years‟ incarceration.

               Following the denial of his timely motion for new trial, the defendant filed
a timely notice of appeal. In this appeal, the defendant contends that the trial court erred
by permitting him to proceed pro se during both the trial and his sentencing hearing; that
the trial court‟s removal of the defendant from the courtroom during trial violated his
constitutional rights; that the trial court erred by denying the defendant his counsel of
choice; that the trial court erred in its instructions to the jury; that the evidence was
insufficient to support the defendant‟s conviction; that recusal was warranted due to the
impartiality of the trial judge; and that the trial court improperly sentenced the defendant.
We will address each issue in turn.

                              I.     Waiver of Right to Counsel

             The defendant first contends that the trial court erred by permitting him to
proceed pro se, both at trial and at his sentencing hearing. The State counters that the

                                            -4-
trial court properly determined that the defendant waived his right to counsel and wished
to proceed pro se.

              A criminal defendant has a right to be represented by counsel or to
represent himself and proceed pro se without the assistance of counsel. See U.S. Const.
amend. IV; Tenn. Const. art. I, § 9; Faretta v. California, 422 U.S. 806, 819 (1975); State
v. Northington, 667 S.W.2d 57, 60 (Tenn. 1984). The right to represent oneself exists
“despite the fact that its exercise will almost surely result in detriment to both the
defendant and the administration of justice.” See State v. Fritz, 585 P.2d 173 (Wash. Ct.
App. 1978). The right is not absolute, however. To activate the right of self-
representation, the defendant must: (1) timely assert the right to proceed pro se; (2)
clearly and unequivocally exercise the right; and (3) knowingly and intelligently waive
his or her right to assistance of counsel. State v. Hester, 324 S.W.3d 1, 30-31 (Tenn.
2010).

              This court has recommended that trial courts facing issues of self-
representation rely on the questions set forth “in 1 Bench Book for United States District
Judges.” State v. Herrod, 754 S.W.2d 627, 630 (Tenn. Crim. App. 1988) (citing United
States v. McDowell, 814 F.2d 245, 251-52 (6th Cir. 1987)). The “Bench Book” lists
some 16 questions, all designed to emphasize the gravity of self-representation and
determine the defendant‟s ability to proceed pro se. The trial court must also, under the
Tennessee Rules of Criminal Procedure, advise the defendant “in open court of the right
to aid of counsel at every stage of the proceedings” and determine whether the defendant
has competently and intelligently waived his right to counsel “by inquiring into the
background, experience, and conduct of the accused, and other appropriate matters.”
Tenn. R. Crim. P. 44(b)(1)(A)-(B). Furthermore, the waiver of counsel must be in
writing, and the court must accept the waiver on the record. Tenn. R. Crim. P. 44(b)(2),
(3).

              Our standard of review of a defendant‟s exercise of the right of self-
representation is a mixed question of law and fact, see Hester, 324 S.W.3d at 29, which
we review de novo with a presumption of correctness as to the trial court‟s factual
findings, State v. Holmes, 302 S.W.3d 831, 837 (Tenn. 2010).

              In the instant case, the defendant clearly executed a knowing and intelligent
waiver of the right to counsel. At the December 3, 2013 hearing to determine the
defendant‟s ability to proceed pro se, the trial court asked the defendant each of the
“Bench Book” questions recommended by this court in Herrod, and, based on the
defendant‟s responses, determined that he had knowingly and intelligenty waived his
right to counsel. The trial court then, on the record, required the defendant to execute a
written waiver of his right to counsel.
                                           -5-
              With respect to the sentencing hearing, the trial court initially inquired
whether the defendant wished for Mr. Roberts, who had been appointed to represent the
defendant at trial due to the defendant‟s inability to refrain from disruptive behavior, to
continue his representation. The defendant responded that he had never consented to Mr.
Roberts‟ representation and insisted that he had represented himself “from day one.” The
following exchange then occurred:

              The Court: So you have previously exerted your right to
              represent yourself and there‟s a signed waiver in the file and
              so I will go ahead and relieve Mr. Roberts. Now, do you
              want him to sit there and advise you if you have questions,
              legal questions for him as we go through this?

              [The defendant]:       No, I never needed him to represent me
              in the first place. You illegally assigned him to represent me
              in the first place during the jury trial.

The trial court then relieved defense counsel.

              No error attends the trial court‟s decision to permit the defendant to engage
in self-representation. The record clearly established that the defendant executed a
knowing and intelligent waiver of the right to counsel and that he continued to assert that
knowing and intelligent waiver during his sentencing hearing. Contrary to the
defendant‟s claims, the trial court was under no obligation to appoint new counsel at the
sentencing hearing when the defendant himself plainly expressed his desire to continue
his own representation.

                          II. Right to Be Present in Courtroom

              The defendant next contends that the trial court violated his constitutional
right to be present in the courtroom by excluding him during the voir dire proceedings
and other stages of the trial. The State responds that the defendant forfeited his right to
be present by repeatedly engaging in disruptive behavior.

               Although a defendant has a fundamental and constitutionally-guaranteed
right to be present at trial, “in-court misbehavior may constitute waiver of the right to be
present.” State v. Muse, 967 S.W.2d 764, 766-67 (Tenn. 1998). Tennessee Rule of
Criminal Procedure 43 provides that a defendant must be present at “every stage of the
trial, including the impaneling of the jury and the return of the verdict” unless the
defendant has been “excused by the court on defendant‟s motion or as otherwise provided
                                            -6-
by this rule.” Tenn. R. Crim. P. 43(a). If, after having been warned by the trial court that
the defendant‟s “disruptive conduct will result in removal from the courtroom” and the
defendant “persists in conduct justifying exclusion from the courtroom,” the defendant
“shall be considered to have waived the right to be present.” Tenn. R. Crim. P. 43(b)(2).
Following the defendant‟s removal due to disruptive behavior, the defendant must
continue to be represented in court by counsel and must be given “reasonable opportunity
to communicate with counsel during the trial.” Tenn. R. Crim. P. 43(c)(1)-(2)(A). The
trial court must also “determine at reasonable intervals whether the defendant indicates a
willingness to avoid creating a disturbance” if permitted to return to court, and, if the
defendant so indicates and the court “reasonably believes” the defendant, the court must
allow the defendant to return. Tenn. R. Crim. P. 43(c)(2)(B). We review the trial court‟s
decision to exclude the defendant from the courtroom for an abuse of discretion. See
State v. Mosley, 200 S.W.3d 624, 634 (Tenn. Crim. App. 2005).

               In the instant case, the defendant‟s trial was originally scheduled to begin
on May 12, 2014. On that date, during pretrial proceedings, the defendant repeatedly
interrupted the trial judge and questioned the trial court‟s authority over him. Eventually,
the trial judge informed the defendant that if he could not obey the rules of the court, he
would be removed from the courtroom. The defendant continued to argue and interrupt
the trial judge. The trial judge then addressed the defendant thusly:

              The Court: Now, you need to understand that when we
              bring in the jury you can‟t just talk. You can only talk when I
              recognize you. Do you understand that?

              [The defendant]:     I don‟t understand.

              The Court:    Do you understand that?

              [The defendant]:     No, I don‟t.

              The Court: Okay, well there are a couple of other options. I
              mean I could gag you but I don‟t really want to do that. I can
              also ban you from the courtroom but I really don‟t want to do
              that either.

              [The defendant]:     It‟s your choice to do what you do. If
              you want to violate the constitution that‟s on you.

              The Court: Well, that‟s your choice. If you want to be
              gagged during the hearing you‟re welcome to have that
                                            -7-
              happen. You can only respond to the court when you‟re
              recognized.

Again, the defendant continued to argue with the trial court. The trial court then
threatened to hold the defendant in contempt if he spoke without being recognized by the
court, and the defendant persisted in interrupting the court. The trial judge instructed the
defendant to stop interrupting and informed him that he could “forfeit [his] right to be
present for [his] trial and [the court] can put [him] in jail and hold [him] without bond if
[he] continue[s] to interrupt.” The court repeated this admonition, and the defendant
continued to argue and interrupt.

               The potential jurors were finally brought into the courtroom after the court
had twice warned the defendant to be quiet. While the trial court was giving opening
instructions to the potential jurors, the defendant began to speak:

              [The defendant]:      Once again, none of them can be a jury.
              None of these are my peers and I want to state for the record
              that the judge has told me that ---

              The Court:    Mr. McMiller ---

              [The defendant]:      -- he does not need a delegation of
              authority order from congress stating that he can hold this
              courtroom. That‟s the only way you can have a courtroom. I
              don‟t know if you all know the constitution but you cannot go
              against the constitution.

              The Court:    Mr. McMiller ---

              [The defendant]:     My name is Antonio Aasim Bey.

              The Court:    Mr. Bey, whatever you‟re called ---

              [The defendant]:     And none of these juries ---

              The Court:    Listen to what I‟m saying.

              [The defendant]:     -- are none of my peers.

              The Court: One more outburst and I‟ll have to remove you
              from the courtroom.
                                            -8-
              [The defendant]:      If you want to threaten me, sir, then do
              what you got to do. That‟s your job. If you want to violate
              the constitution that‟s your job. It is what it is.

              The Court:    I‟ve heard your request.

              [The defendant]:      I‟ve made no request. I sent in a writ of
              affidavit asking for the DOA from congress stating that you
              can hold this courtroom. You have to be an Article 3 judge.
              That states that in the constitution, Section One.

              The Court: Mr. Bey, Mr. McMiller, I‟ve warned you three
              times. Please don‟t ---

              [The defendant]:     Sir, it‟s on you to do what ---

              The Court:    -- ask me to –

              [The defendant]:     --you‟ve got to do.

              The Court: All right, sheriff, Mr. Bey here, Mr. McMiller
              seems to feel like that he needs to speak out even though he‟s
              not been recognized by the court. As a result of that I‟m
              going to have to remove him from the courtroom. I‟m also
              going to find that he is engaging in conduct which results in
              the obstruction of the orderly and expeditious process of the
              trial and so he‟s going to be removed for his trial. So if you‟ll
              take him into custody.

The defendant was then removed from the courtroom, and the trial court informed the
potential jurors that the defendant‟s trial would be reset for another date. After the
potential jurors left the courtroom, the trial court stated for the record that the defendant
“was disruptive in the courtroom, purposefully delaying and interrupting the trial
proceedings.”

              The trial was rescheduled for July 30, 2014. Once again, during the pretrial
proceedings, the defendant continued his disruptive behavior, arguing with and
repeatedly interrupting the trial judge. The trial judge patiently and politely responded to
the defendant‟s interruptions and thrice asked the defendant if he was capable of speaking
only when recognized by the court. Each time, the defendant responded with lengthy
                                             -9-
diatribes which appeared orchestrated to circumvent the question. The trial court told the
defendant that if he continued to be disruptive, he would again forfeit his right to be
present at trial. The court asked the defendant a fourth time if he was able to speak only
when recognized, and the defendant again refused to answer the question. At that point,
the trial court informed the defendant that he had forfeited his right to be present; that,
from time to time, appointed counsel would consult with the defendant during the course
of the trial; and that, from time to time, the defendant would be returned to the courtroom
to allow the court to determine whether he was willing to cooperate.

               Prior to the commencement of voir dire, the trial court informed the
potential jurors that the defendant had “forfeited his right to be present in the courtroom”
and that the defendant‟s absence should not be considered “as to whether or not he
committed these crimes . . . with which he is charged.” The court asked the potential
jurors to raise their hands if they understood that instruction, and all jurors complied.

               Following the selection of the jury, the jury was removed from the
courtroom, and the defendant was brought back into the courtroom. The trial court asked
the defendant three times if he was capable of remaining in the courtroom and only
speaking when he was so recognized, and, each time, the defendant gave a rambling
response that failed to answer the question and continued to question the court‟s
authority. The court, once again, removed the defendant from the courtroom due to his
inability to cooperate.

             Following opening statements and the examination of Detective Hickman,
the defendant was returned to the courtroom at the start of Ms. Robertson‟s testimony.
An outburst by the defendant during Ms. Robertson‟s testimony once again resulted in
the defendant‟s removal from the courtroom. At the conclusion of Ms. Robertson‟s
direct examination, the court stood in recess. Prior to the commencement of Ms.
Robertson‟s cross-examination, the trial court again attempted to bring the defendant
back into the courtroom, and the defendant again refused to cooperate, resulting in his
removal from the courtroom for the remainder of the State‟s case-in-chief.

               Following a lengthy discussion, the trial court permitted the defendant to
deliver his own closing argument, after admonishing him to “argue the facts in this case
and the applicable law.” A few sentences into his argument, the defendant misstated the
law, claiming that for “a crime to exist there has to be an injured party” and “[t]here has
to be a real person bringing the accusation, not the State of Tennessee.” The prosecutor
objected, the defendant argued that the trial judge was “violating his oath” by engaging in
“duress and coercion,” and the jury was excused. Because the defendant stated that he
did not wish for his appointed counsel to complete his closing argument, the trial court
ruled that closing argument for the defense had been completed.
                                           - 10 -
              Taking all of this into consideration, we find it abundantly clear that the
defendant repeatedly engaged in disruptive behavior, thereby waiving his right to be
present during the trial. The trial court held fast to the strictures of Rule 43, ensuring that
the defendant was represented by counsel in his absence; giving counsel opportunities to
communicate with the defendant during trial; and giving the defendant several
opportunities during the course of the trial to return to the courtroom. On each of those
occasions, the defendant utterly failed to demonstrate a willingness to avoid creating
further disturbances. As such, we discern no abuse of discretion in the trial court‟s
decision to exclude the defendant from the courtroom.

                              III. Right to Counsel of Choice

              Next, the defendant challenges whether the trial court should have granted
his request for appointed counsel who shared his religious beliefs or his nationality as an
“indigenous aboriginal Moorish American[].”

              An indigent defendant is constitutionally guaranteed the right to assistance
of appointed counsel. See U.S. Const. amend. VI; Tenn. Const. art. I, § 9. Neither the
federal nor state constitutions, however, require that an indigent defendant receive
counsel of his choice, or counsel with whom the defendant enjoys “special rapport,
confidence, or even a meaningful relationship.” State v. Carruthers, 35 S.W.3d 516, 546
(Tenn. 2000), cert. denied, 533 U.S. 953 (2001). The baseline guarantee is one of
effective counsel, not preferred counsel. Id. On appellate review, we examine the trial
court‟s ruling only for abuse of discretion. State v. Huskey, 82 S.W.3d 297, 305 (Tenn.
Crim. App. 2002).

              Despite the defendant‟s assertions to the contrary, the religious freedoms
granted to citizens by the Establishment Clause and the First Amendment of the United
States Constitution do not extend to indigent defendants who are seeking appointed
counsel possessing the same or similar religious beliefs. The law is clear that indigent
defendants are not entitled to the appointment of counsel of choice, and the trial court
was under no obligation to “reasonably accommodate” the defendant‟s religious beliefs
in this case. As such, the trial court did not abuse its discretion by denying the
defendant‟s request.

                                    IV. Jury Impartiality

              Next, the defendant argues that he was deprived of the right to a fair and
impartial jury because the jury was exposed to extraneous, prejudicial information in the

                                             - 11 -
form of the defendant‟s own disruptive conduct during the course of trial, specifically
during Ms. Robertson‟s testimony and during closing argument. We disagree.

               “A party challenging the validity of a verdict must produce admissible
evidence to make an initial showing that the jury was exposed to extraneous prejudicial
information or subjected to an improper outside influence.” State v. Adams, 405 S.W.3d
641, 651 (Tenn. 2013). “Extraneous prejudicial information” encompasses “the form of
either fact or opinion that was not admitted into evidence but nevertheless bears on a fact
at issue in the case,” and improper outside influence is conisidered “any unauthorized
„private communication, contact, or tampering directly or indirectly, with a juror during a
trial about the matter pending before the jury.‟” Id. at 650-51 (quoting Remmer v. United
States, 347 U.S. 227, 229 (1954)).

              In the instant case, the defendant disrupted Ms. Robertson‟s trial testimony,
standing and objecting to her referring to him as Mr. McMiller rather than as Mr. Bey and
claiming that the trial court had no authority over him. After instructing the defendant to
be seated five separate times, the defendant complied, and the court instructed the jury to
disregard the defendant‟s comments. A short time later, the defendant again objected to
Ms. Robertson‟s characterization of him as “Frannie.” The trial court twice instructed the
defendant to be seated, and when the defendant refused and continued speaking, the trial
court asked the jury to step out and then ordered the defendant removed from the
courtroom. After denying the defendant‟s motion for a mistrial and ordering the jury to
be returned to the courtroom, the trial court addressed the jury, asking whether they could
disregard the statements made by the defendant and whether they believed they could still
“be fair and impartial and base [their] decision solely on the law and the evidence.” All
jurors responded in the affirmative.

               The defendant was returned to the courtroom for closing arguments, and,
following a lengthy discussion outside the presence of he jury, the trial court permitted
the defendant to deliver his own closing argument, with the caveat that he address only
the evidence presented at trial and the applicable law. Shortly after the defendant began
his closing argument, the prosecutor objected to a misstatement of the law. The court
sustained the objection and again instructed the defendant to “argue the evidence and the
applicable law.” The defendant then told the jury that the trial judge had been violating
his oath to uphold the Constitution, drawing another objection from the State. At that
point, the trial court again asked the jury to step out of the courtroom. The court asked
the defendant whether he wished for his attorney to complete his closing argument, and
the defendant stated that he did not. When the jury was brought back into the courtroom,
the trial court again instructed the jurors to disregard “other things that don‟t have any
application to the facts in this case, the evidence and the law.”

                                           - 12 -
              Without question, the outbursts of the defendant related to his name and the
authority of the trial court do not qualify as either extraneous prejudicial information or
improper outside influences, as those terms have been defined. See Adams, 405 S.W.3d
at 650-51. To the extent that the defendant chose to misbehave in front of the jury, he
was the cause of any potential prejudice. Courts of this land are charged with ensuring
the rule of law, and deliberate and repeated disruption of that function obviously cannot
be tolerated. As such, we perceive no error.

                                    V. Jury Instruction

              The defendant argues that the trial court erred by failing to instruct the jury
“regarding the credibility of the testimony of Sherry Robertson in connection with her
history of convictions for crimes of dishonesty and her status as an accomplice.” The
defendant failed to raise an objection to the jury instructions in his motion for new trial or
his amended motion for new trial. See Tenn. R. App. P. 3(e) (“[I]n all cases tried by a
jury, no issue presented for review shall be predicated upon error in . . . [any] ground
upon which a new trial is sought, unless the same was specifically stated in a motion for a
new trial; otherwise such issues will be treated as waived.”); see also State v. Martin, 940
S.W.2d 567, 569 (Tenn. 1997) (holding that a defendant relinquishes the right to argue on
appeal any issues that should have been presented in a motion for new trial but were not
raised in the motion); State v. Dodson, 780 S.W.2d 778, 780 (Tenn. Crim. App. 1989).
“Issues raised for the first time on appeal are considered waived.” State v. Johnson, 970
S.W.2d 500, 508 (Tenn. Crim. App. 1996); see also Tenn. R. App. P. 36(b); State v.
Killebrew, 760 S.W.2d 228, 235 (Tenn. Crim. App. 1988); State v. Rhoden, 739 S.W.2d
6, 11 (Tenn. Crim. App. 1987); State v. Jenkins, 733 S.W.2d 528, 532 (Tenn. Crim. App.
1987). Because he raises this issue for the first time on appeal, it is waived. In any
event, the instruction provided by the trial court on witness credibility tracked the
language of the pattern jury instruction and was a correct statement of the law.

              With respect to the defendant‟s contention that the trial court failed to give
an accomplice instruction, the law is well-settled that confidential informants “working
under the direction of and for the police are not accomplices during the time that they
were acting with the police to ensure „the conviction and punishment of [their]
confederates.‟” State v. Steve Duclair, No. E2012-02580-CCA-R3-CD, slip op. at 11
(Tenn. Crim. App., Knoxville, April 23, 2014), perm. app. denied (Tenn. Oct. 16, 2014)
(quoting Halquist v. State, 489 S.W.2d 88, 94 (Tenn. Crim. App. 1972)). Because Ms.
Robertson was acting as an informant in the instant case, an accomplice instruction was
not warranted.




                                            - 13 -
                                       VI. Sufficiency

              The defendant next contends that the evidence was insufficient to support
his conviction. We disagree.

              We review the defendant‟s claim of insufficient evidence mindful that our
standard of review is whether, after considering the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S.
307, 319 (1979); State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003). This
standard applies to findings of guilt based upon direct evidence, circumstantial evidence,
or a combination of direct and circumstantial evidence. State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011).

               When examining the sufficiency of the evidence, this court should neither
re-weigh the evidence nor substitute its inferences for those drawn by the trier of fact. Id.
Questions concerning the credibility of the witnesses, the weight and value of the
evidence, as well as all factual issues raised by the evidence are resolved by the trier of
fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court must
afford the State the strongest legitimate view of the evidence contained in the record as
well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.

               “It is an offense for a defendant to knowingly . . . (2) [d]eliver a controlled
substance . . . [or s]ell a controlled substance.” T.C.A. § 39-17-417(a). A violation of
this section with respect to 0.5 grams or more of cocaine, a Schedule II controlled
substance, see id. § 39-17-408(b)(4), is a Class B felony unless it “occurs . . . within one
thousand feet (1,000') of the real property that comprises a public . . . secondary school,”
when it “shall be punished one (1) classification higher than is provided in § 39-17-
417(b)-(i) for such violation,” see id. § 39-17-432(b).

              Here, the evidence established that the defendant sold 0.95 grams of
cocaine to Ms. Robertson during a controlled buy on August 30, 2012. The purchase was
recorded via audio and video equipment, and the defendant‟s face was visible during the
transaction. In addition, proof established that the cocaine transaction occurred within
1,000 feet of Dobyns-Bennett High School. This evidence was more than sufficient to
support the defendant‟s convictions of the sale and delivery of 0.5 grams or more of
cocaine.




                                            - 14 -
                                VII. Recusal of Trial Court

              The defendant next contends that the trial judge‟s rulings evince judicial
bias requiring the judge‟s recusal. In support of his position, the defendant references the
court‟s holding the defendant in contempt “for his refusal to stand . . . when ordered to do
so by the officer announcing the opening of court,” as well as the court‟s rulings on
several of the defendant‟s oral motions and the court‟s alleged “confrontational and
sarcastic demeanor toward” the defendant. The State argues that this issue must fail
because the defendant failed to seek recusal of the trial judge at any time during trial.

              Tennessee Supreme Court Rule 10B provides that a party seeking recusal
or disqualification of a judge “shall do so by a timely filed written motion” supported by
an affidavit and alleging with specificity the grounds for the motion. Tenn. Sup. Ct. R.
10B § 1.01. “„[R]ecusal motions must be filed promptly after the facts forming the basis
for the motion become known, and the failure to assert them in a timely manner results in
a waiver of a party‟s right to question a judge‟s impartiality.‟” State v. Antonio Freeman,
No. M2012-02691-CCA-10B-CD, slip op. at 5-6 (Tenn. Crim. App., Nashville, Jan. 15,
2013 (quoting Duke v. Duke, 398 S.W.3d 665, 670 (Tenn. Ct. App. 2012)).

              Because the defendant failed to timely file a motion to recuse, he has
waived our consideration of this issue. Furthermore, we find no evidence of judicial bias.
The record is replete with instances of the defendant‟s showing disrespect to the court by
repeated interruptions and questioning of the court‟s authority. In our view, the trial
court exercised extreme patience and great restraint in its dealings with an often
belligerent defendant. Accordingly, the defendant is not entitled to relief on this issue.

                                     VIII. Sentencing

             Finally, the defendant contends that the trial court erred by imposing an
excessive sentence and one that was contrary to the purposes and principles of
sentencing. Again, we disagree.

              Our standard of review of the trial court‟s sentencing determinations in this
case is whether the trial court abused its discretion, but we apply a “presumption of
reasonableness to within range sentencing decisions that reflect a proper application of
the purposes and principles of our Sentencing Act.” State v. Bise, 380 S.W.3d 682, 707
(Tenn. 2012). The application of the purposes and principles of sentencing involves a
consideration of “[t]he potential or lack of potential for the rehabilitation or treatment of
the defendant . . . in determining the sentence alternative or length of a term to be
imposed.” T.C.A. § 40-35-103(5). Trial courts are “required under the 2005
amendments to „place on the record, either orally or in writing, what enhancement or
                                            - 15 -
mitigating factors were considered, if any, as well as the reasons for the sentence, in order
to ensure fair and consistent sentencing.‟” Bise, 380 S.W.3d at 706 n.41 (citing T.C.A. §
40-35-210(e)). Under the holding in Bise, “[a] sentence should be upheld so long as it is
within the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Id. at 709.

               Following a sentencing hearing, the trial court issued its ruling from the
bench, basing its decision on consideration of the evidence adduced at trial and at the
sentencing hearing, the presentence report, principles of sentencing, the parties‟
arguments, the nature and characteristics of the crime, and evidence of enhancing and
mitigating factors. The court determined that the defendant had a prior history of
criminal convictions, which outweighed the mitigating factors of his crime neither
causing nor threatening serious bodily injury and “some work history.” After noting that
the crime carried a minimum sentence of 15 years and a maximum sentence of 25 years,
the trial court sentenced the defendant to 20 years. The judgment form indicates that the
defendant was sentenced as a standard offender, and that, because his crime was
committed in a drug-free zone, he must serve the mandatory minimum sentence of 15
years prior to release eligibility. See T.C.A. § 39-17-432(c) (“Notwithstanding any other
law or the sentence imposed by the court to the contrary, a defendant sentenced for a
violation of subsection (b) shall be required to serve at least the minimum sentence for
the defendant‟s appropriate range of sentence.”). Because the trial court considered all
appropriate statutory principles and imposed a within-range sentence, we conclude that
the record fully supports the length of sentence imposed in this case.

                                        Conclusion

              Based upon the foregoing analysis, the judgments of the trial court are
affirmed.

                                                     _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                            - 16 -